DETAILED ACTION

This Office Action is in response to the AFCP 2.0 filed January 28, 2021. Claim(s) 1-5, 8, 9, and 12-19 have been amended. Claim(s) 6, 7, 10, and 11 have been canceled. Therefore, Claim(s) 1-5, 8-9, and 12-19 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Interview Summary

A proposed amendment was submitted for applicant’s consideration. Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.




EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Representative, James Bunts (Reg. No. 75,578) on February 12, 2021.

The application has been amended as follows:

Claim 2. (Currently Amended) The computer-implemented method according to claim 1, in which the method further provides that the first node sends to the network any updated first node topology data set.

Claim 3. (Currently Amended) The computer-implemented method according to claim 1, in which the method further provides after step d), that the first node sends to the network the updated first node topology data set when a second node topology data set results in an update to the first node topology data set.

Claim 4. (Currently Amended) The computer-implemented method according to claim 2, in which the first node has adjacent nodes, the adjacent nodes being those nodes within a given adjacency measure of the first node, and the first node has neighbour nodes, the neighbour nodes being those outside of the given adjacency measure of the first node and within a given neighbour measure of the first node.  

Claim 5. (Currently Amended) The computer-implemented method according to claim 4, in which the first node sends the updated first node topology data set to adjacent nodes and neighbour nodes only. 

Claim 8. (Currently Amended) The computer-implemented method of claim 1, in which first node’s topology data set is updated by one or more of: 
a)	changing an operational status for one or more links between nodes listed in the first node’s topology data set; 
b)	adding one or more links between nodes not listed in the first node’s topology data set;
c)	removing one or more links between nodes listed in the first node’s topology data set. 

Claim 9. (Currently Amended) The computer-implemented method of claim 1, in which it is a condition of the first node’s topology data being updated that the topology data set received from a node in the network contains one or more links not in the first node’s topology data set, together with a further condition that the first node’s topology data set is only updated with respect to such links in the topology data set received from a node in the network which are within a given measure of the node. 

Claim 12. (Currently Amended) The computer-implemented method according to claim 1, in which the detection of the event produces a change in the topology data set of the second node and the change in the topology data set of the second node provides for the second node sending the change in the topology data set to at least the first node in the network.

Claim 13. (Currently Amended) The computer-implemented method according to claim 1, in which the method further comprises ordering multiple topology data sets according to their respective time indications, the ordering establishing which of the multiple topology data sets is the most recent of the multiple topology data sets. 

Claim 14. (Currently Amended) The computer-implemented method according to claim 13, in which the most recent of the multiple topology data sets is used to update the first node’s topology data set.

Claim 15. (Currently Amended) The computer-implemented method according to claim 13, in which the method further provides that the topology data sets not associated with a most recent time indication are not used or are discarded.

Claim 16. (Currently Amended) The computer-implemented method according to claim 1, in which the updated first node’s topology data set replaces the prior first node’s topology data set. 

Claim 17. (Currently Amended) [[The ]]A computer implemented system arranged to perform the method of claim 1.

Claim 19. (Currently Amended) A hardware arrangement within a network of nodes for updating the network with respect to changes in the topology of the network, the hardware arrangement including:

b.	an update sorter for sorting updated topology data sets communicated within the network; 
c.	a topology data set processor for processing of topology data sets;
d.	a topology update communicator for updated topology data sets such that knowledge of changes in the topology of the network are shared within the network; and
wherein the hardware arrangement is configured to: generate, by a processor executing one or more machine executable scripts and in response to the detected event, a time indication by using a local logical clock, wherein the time indication comprises a time vector clock; and provide, in response to the detected event, a topology data set incorporating a change in the topology of the network, wherein the topology data set is associated with the time indication.

Allowable Subject Matter

Claim(s) 1-5, 8-9, and 12-19 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record does not disclose or suggest either singly or in combination a) detecting, by a second node in the network, an event, wherein said event comprises a cessation of a message sent periodically from a node in the network to the second node; b) generating, by the second node and in response to the detected event, a time indication by using a local logical clock, wherein the time indication comprises a time vector clock; c) providing, by the second 
For these reasons, the Examiner believes the limitations indicated above and in combination with the rest of the limitations are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475.  The examiner can normally be reached on 8:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        2.12.20201